Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The applicant has amended the independent claim language to integrate previous dependent claim language (claim 2) to now read as “A method comprising: processing probe data to determine at least one possible path of a vehicle over a road graph, wherein the road graph represents a road link and one or more other road links entering or exiting the road link; calculating a path probability for the at least one possible path, wherein the path probability indicates a likelihood that the at least one possible path is a true path of the vehicle over the road graph; assigning a weighted vehicle count to the road link, the one or more other road links, or a combination thereof contained in the at least one possible path, wherein the weighted vehicle count is based on the path probability; [[and]] detecting a traffic anomaly occurring on the road link based on the weighted vehicle count; and verifying a road closure on the road link based on the detected traffic anomaly.”  The closest prior art that taught the claim language to include the elements of the claim language, specifically “detecting a traffic anomaly occurring on the road link based on the weighted vehicle count; and verifying a road closure on the road link based on the detected traffic anomaly” Mubarek et al. (US 20200111357 A1) is subject to an obligation of assignment to the same assignee and inventors, i.e., HERE GLOBAL B.V., of Eindhoven, NL. As such, under 35 U.S.C. § 103, the reference cannot be considered relating to the pending application as obvious under 35 U.S.C. § 103. See MPEP 717.02.
Furthermore, upon conducting an updated prior art search, there was no prior art during the filing date of the said invention that taught the scope of the claim in its entirety, as a result, the examiner acknowledges the invention as novel/allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                  

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685